DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-5, 10, and 18-52 are pending.
Claims 6-9, 11-17, and 33-38 are cancelled.
Claims 20, 24, 27, 29, 31-32, 39-47, and 50 are withdrawn as being directed to a non-elected invention, the election having been made on 10/25/2021.
Claims 1-5, 10, 18-19, 21-23, 25-26, 28, 30, 48-49, and 51-52 have been examined.

Response to Arguments of Species Election
Applicant’s argued in Remarks (p7, Restriction Requirement) that SEQ ID Nos: 3 and 19 in the prior office action were incorrect. The inadvertent typographic errors of peptide sequences under the title of Election/Restrictions in the prior office action dated 1/14/2022 did not have significant impact of prior art rejections in the prior office action. In particular, the previously cited reference, Cowan et al., teaches AMP is FVQWFSKFLGRIL with 100% homology to this instant SEQ ID NO: 3. The other elected peptide sequence of SEQ ID NO: 19 (SFLLQDPNDQYEPF-W) has been taught by U.S. Patent No. 9,789,209 B2 and U.S. Patent No. 10,646,593 B2.

Priority
This application is a CON of 15/700,880 09/11/2017 PAT 10646593
15/700,880 is a CON of 14/773,240 09/04/2015 PAT 9789209
14/773,240 is a 371 of PCT/US14/25683 03/13/2014
PCT/US14/25683 has PRO 61/785,450 03/14/2013

Withdrawn Rejection
The rejection of claims 3 and 51-52 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn because the amendment overcomes the rejection.

Sequence Compliance 
Applicant is advised that the application is not in compliance with 37 CFR §§ 1.821-1.825. 

This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR §§ 1.821-1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  Applicant must comply with the requirements of the sequence rules (37 CFR §§ 1.821- 1.825) in order to completely respond to this office action. In the present case, the amended claim 1 comprises a new peptide sequence without a peptide sequence identification number. 
In the present case, the peptide sequence of SFLL(Xa)(Xb)PND(Xc)YEPFW in claim 1 requires a unique sequence identification number.
In case of any new sequences not properly identified in the instant specification, Applicant is required to provide a substitute computer readable form (CRF) copy of a “Sequence Listing” which includes all of the sequences that are present in the instant application and encompassed by these rules, a new or substitute paper copy of that “Sequence Listing”, an amendment directing the entry of that paper copy into the specification, and a statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. § 1.821(e) or 1.821(f) or 1.821(g) or 1.825(d). The instant specification will also need to be amended so that it complies with 37 C.F.R. § 1.821(d) which requires a reference to a particular sequence identifier (SEQ ID NO:) be made in the specification and claims wherever a reference is made to that sequence. For rules interpretation Applicant may call (571) 272-2533. See M.P.E.P. 2422.04.

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-2, 4, 10, 18-19, 21-23, 25-26, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cowan et al. (WO 2013/109927 A2, previously cited 1/14/2022) in view of Gilmore (J Biotechnol Biomater 2012; 2(5):e111, previously cited 1/14/2022), in view of Minn et al. (Nature 2005; 436(7050): 518-524, previously cited 1/14/2022) and Kuliopulos et al. (WO 2010/118435 A2, previously cited 1/14/2022).
Claim 1 is drawn to a peptide conjugate comprising: X1a-[FVQWFSKFLGK(L/I)L]-
(enzyme cleavable linker)-[SFLL(R/Q)(N/D)PND(K/Q)YEPFW]-X1b, and X1a or X1b is absent or comprising a nucleophilic moiety.
Cowan et al. teach a therapeutic compound of metallodrugs comprising an antimicrobial peptide (AMP) linked to a metal binding moiety (Abstract). Cowan et al. teach AMP causes insertion and/or disruption of cytoplasmic membrane of pathogens and cells, reading on a membrane-interacting polypeptide [0006, 0008]. Cowan et al. teach AMP is FVQWFSKFLGRIL (SEQ ID NO: 3), reading on a membrane-interacting polypeptide comprising SEQ ID NO: 3. Cowan et al. teach a metal binding moiety is a short peptide of HGGC [0054], reading on X1a comprising a nucleophilic moiety of cysteine residue. Cowan et al. further teach the use of the metallodrugs as anti-cancer compound [00108] or a diagnostic agent [0034, 0040].
Cowan et al. do not teach the use of an enzyme cleavable linker control bioactivity of a therapeutic or diagnostic AMP conjugate.
Gilmore teaches protease activity increases during microbial infection and tumour invasion and angiogenesis. Gilmore further teaches the disease-associated proteases make attractive targets for drug delivery system of a prodrug design (p1, col 1, para 1). Gilmore teaches a prodrug is inactive in its native form, but can be converted to its active form when triggered by a selected protease cleavage as follows (p2, Fig 1). Gilmore teaches the beneficial use of prodrug design to overcome various limitations of parent drug, such as poor chemical stability, low bioavailability, poor aqueous solubility, toxicity targeting of drug action (p1, col 2, para 2). Gilmore teaches the release of therapeutic agent from the prodrug polymer is triggered by over-expressed disease-associated proteases (Figure 2). Gilmore further teaches matrix metalloproteases increases during microbial infection and tumour invasion and angiogenesis (p2, col 1, para 3).
Cowan et al. in view of Gilmore do not explicitly specify a matrix metalloprotease expressed by tumor suitable for a prodrug design.
Minn et al. teach genes encoded extracellular proteins relevant to cancer metastasis (Title and Abstract). Minn et al. teach matrix metalloproteinase 1 (MMP-1) is a protease overexpressed in primary breast cancers involved in lung metastasis shown as follows (p522, Table 1).

    PNG
    media_image1.png
    108
    919
    media_image1.png
    Greyscale

Cowan et al. in view of Gilmore and Minn et al. do not explicitly show a peptide sequence cleavable by MMP-1. 
Similarly, Kuliopulos et al. teach matrix metalloproteases (MMPs), such as MMP-I, are involved in angiogenesis and cancer (Abstract). Kuliopulos et al. show the MMP1 cleavable 
    PNG
    media_image2.png
    152
    518
    media_image2.png
    Greyscale
peptide comprising the instant SEQ ID NO: 18 highlighted as follows (Fig 2B). Thus, a combination of Cowan et al. in view of Gilmore in view of Minn et al. and in view of Kuliopulos et al. teach a peptide conjugate comprising the peptide sequence: 
HGGC-FVQWFSKFLGRIL-(MMP-1 cleavable linker)-SFLLRNPNDKYEPFW, reading on the limitations SEQ ID Nos: 3 and 18 in claims 1-2 and 4 as follows:
(i) X1a of HGGC comprising a nucleophilic moiety of cysteine residue,
(ii) a membrane-interacting polypeptide of SEQ ID NO: 3 (FVQWFSKFLGRIL),
(iii) an MMP-1 cleavable linker,
(iv) a regulatory peptide of SEQ ID NO: 18 and 23 (SFLLRNPNDKYEPFW), and
(v) X1a is absent.
With respect to claim 10, Cowan et al. teach the peptide conjugate further comprising PEG [0079, claim 20], reading on a water-soluble polymer.
With respect to claim 18, Cowan et al. teach incorporation of d-amino acid to modulate AMP activity and reduce susceptibility to in vivo degradation [0062].
With respect to claims 19 and 21-23, Cowan et al. teach X1a of HGGC comprising a nucleophilic moiety of cysteine residue [0054].
With respect to claims 25, Cowan et al. teach the cargo of a tripeptide of HGG covalently conjugated to the AMP (SEQ ID NO: via a the nucleophilic moiety of cysteine [0054].
With respect to claims 26, Cowan’s tripeptide cargo of HGG can be recognized by an antibody, reading on a detectable moiety.
With respect to claim 30, Cowan et al. the composition further comprises a pharmaceutically acceptable carrier [0087].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Cowan’s compound with Gilmore’s prodrug design with protease cleavable regulatory domain because Gilmore teaches the beneficial use of prodrug design comprising a matrix metalloproteases cleavable regulatory domain to overcome various limitations of parent drug, such as poor chemical stability, low bioavailability, poor aqueous solubility, toxicity targeting of drug action (p1, col 2, para 2; p2, col 1, para 3). Minn et al. is recited to teach matrix metalloproteinase 1 (MMP-1) is a protease overexpressed in primary breast cancers involved in lung metastasis (p522, Table 1). The combination would have reasonable expectation of success because Gilmore teaches (i) a prodrug is inactive in its native form, but can be converted to its active form when triggered by a selected protease cleavage (p2, Fig 1) and (ii) Gilmore teaches the release of therapeutic agent from the prodrug polymer is triggered by over-expressed disease-associated proteases (Figure 2) and matrix metalloproteases increases during microbial infection and tumour invasion and angiogenesis (p2, col 1, para 3).
It would have been further obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings (Cowan et al. in view of Gilmore and Minn et al.) with Kuliopulos’s matrix metalloprotease MMP-1 cleavable peptide sequence because (i) Cowan et al. in view of Gilmore and Minn et al. teach a prodrug comprising an MMP-1 cleavable regulatory domain and (ii) Kuliopulos et al. show the MMP1 cleavable peptide comprising the instant SEQ ID NO: 18. A combination would have reasonable expectation of success because the references teach MMP-1 cleavable peptide.

Applicant’s Arguments
(i)	Although Cowan does describe the sequence of FVQWFS KFLGRIL, Cowan fails to describe or suggest any prodrug design that would keep the antimicrobial peptide from associating with a cell membrane in the absence of a protease or any way of controlling the antimicrobial peptide to selectively target diseased tissue and limit cytotoxicity to normal tissue (Remarks, p9, last para bridging to p10, para 1).
(ii)	Gilmore fails to describe or suggest any type of prodrug that comprises an inhibitory portion designed to inhibit a membrane interacting polypeptide portion of a promolecule from interacting with a phospholipid bilayer in the absence of cleavage of a linker, as claimed. In fact, Gilmore only describes prodrugs designed to control release of small molecule drugs and fails to describe or suggest the promolecule design of the instant application (Remarks, p10, para 2).
(iii)	Min fails to describe or suggest any type of prodrug that comprises an inhibitory portion that inhibits a membrane-interacting polypeptide portion of a promolecule from interacting with a phospholipid bilayer, as claimed (Remarks, p10, para 3).
(iv)	Kuliopulos fails to describe or suggest any type of prodrug that comprises an inhibitory portion designed to inhibit a membrane-interacting polypeptide portion of a promolecule from interacting with a phospholipid bilayer in the absence of cleavage of a linker, as claimed (Remarks, p10, para 4).
Response to Arguments
Applicant's arguments filed 4/14/2022 have been fully considered but they are not persuasive because applicant argues individual prior art references separately whereas the rejection is based on the combined references as a whole.
Applicant’s argument (i) is not persuasive because (a) Gilmore teaches a prodrug is inactive in its native form, but can be converted to its active form when triggered by a selected protease cleavage as follows (p2, Fig 1), (b) Minn et al. teach matrix metalloproteinase 1 (MMP-1) is a protease overexpressed in primary breast cancers involved in lung metastasis shown as follows (p522, Table 1), and (c) Kuliopulos et al. show the MMP1 cleavable peptide comprising the instant SEQ ID NO: 18 highlighted as follows (Fig 2B). It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
Similarly, applicant’s argument (ii) is not persuasive because (a) Cowan et al. teach the use of a metallodrugs as anti-cancer compound [00108] or a diagnostic agent [0034, 0040]. Cowan et al. teach the anti-cancer compound is FVQWFSKFLGRIL (SEQ ID NO: 3) conjugated with a metal-binding peptide of HGGC [0054], (b) Minn et al. teach matrix metalloproteinase 1 (MMP-1) is a protease overexpressed in primary breast cancers involved in lung metastasis shown as follows (p522, Table 1), and (c) Kuliopulos et al. show the MMP1 cleavable peptide comprising the instant SEQ ID NO: 18 highlighted as follows (Fig 2B). It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
Similarly, applicant’s argument (iii) is not persuasive because (a) Cowan et al. teach the use of a metallodrugs as anti-cancer compound [00108] or a diagnostic agent [0034, 0040], (b) Gilmore teaches a prodrug is inactive in its native form, but can be converted to its active form when triggered by a selected protease cleavage as follows (p2, Fig 1), and (c) Kuliopulos et al. show the MMP1 cleavable peptide comprising the instant SEQ ID NO: 18 highlighted as follows (Fig 2B). It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
Similarly, applicant’s argument (iv) is not persuasive because (a) Cowan et al. teach the use of a metallodrugs as anti-cancer compound [00108] or a diagnostic agent [0034, 0040], (b) Gilmore teaches a prodrug is inactive in its native form, but can be converted to its active form when triggered by a selected protease cleavage as follows (p2, Fig 1), and (c) Minn et al. teach matrix metalloproteinase 1 (MMP-1) is a protease overexpressed in primary breast cancers involved in lung metastasis shown as follows (p522, Table 1). It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
For at least the reasons above, the arguments are not persuasive.

2.	Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cowan et al. in view of Gilmore, in view of Minn et al. and Kuliopulos et al. as applied to claims 1-2, 4, 19-26, 30, and further in view of STN (2008, previously cited 1/14/2022).
Claim 5 is drawn to the membrane-interacting polypeptide comprising SEQ ID NO: 3.
Cowan et al. in view of Gilmore, in view of Minn et al. and Kuliopulos et al. teach a membrane-interacting polypeptide of FVQWFSKFLGRIL (SEQ ID NO: 3) as applied to claims 1-2, 4, 19-26, and 30 above.
Cowan et al. in view of Gilmore, in view of Minn et al. and Kuliopulos et al. do not teach a substitution of L to I of SEQ ID NO: 3.

    PNG
    media_image3.png
    260
    508
    media_image3.png
    Greyscale
STN teaches the amino acids of L and I are functionally similar amino acids, which can be substituted by each other to optimize bioactivity of a peptide, leading to the peptide of FVQWFSKFLGKLL (SEQ ID No: 3). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cowan’s FVQWFSKFLGRIL by I to L substitution because STN teaches the amino acids of L/I and R/K are functionally conserved amino acids, which can be substituted by each other to optimize bioactivity of a peptide. The modification would have reasonable expectation of success because both amino acids I/L and R/K are functionally similar hydrophobic acid.
Applicant’s Arguments
STN provides no guidance on how this could be accomplished or which of the 13 residues of SEQ ID NO: 2 should be substituted. In fact, STN suggests that any or all of the residues might be substituted - hydrophobic residue for hydrophobic residue, hydrophilic residue for hydrophilic residue, aromatic residue for aromatic residue, etc. Given the numerous possibilities, it would not be obvious how to arrive at the sequence of SEQ ID NO: 3 from the teachings of STN (p10, B. Cowan in view of Gilmore, Minn, and Kuliopulos, further in view of STN bridging to p11, para 1-3).
Response to Arguments
Applicant's arguments in Remarks filed 4/14/2022 have been fully considered but they are not persuasive because substitution of functionally equivalent amino acids (R↔K) and/or (I↔L) from limited options taught by STN to optimize the bioactivity of a known peptide without undue experiment would be obvious to one of ordinary skill in the art. Furthermore, applicant did not provide any data comparison to support the non-obvious argument.

3.	Claims 28 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cowan et al. in view of Gilmore, in view of Minn et al. and Kuliopulos et al. as applied to claims 1-2, 4, 19-26, 30, and further in view of Grigorios et al. (GR 2010100658, previously cited 1/14/2022).
Claim 28 is drawn to the detectable moiety comprising a radioisotope.
Cowan et al. in view of Gilmore, in view of Minn et al. and Kuliopulos et al. teach a peptide conjugate comprising a metal binding peptide GGC linked to a membrane-interacting polypeptide of FVQWFSKFLGRIL as a diagnostic agent [Cowan et al. 0034, 0040] as applied to claims 1-2, 4, 19-26, and 30 above.
Cowan et al. in view of Gilmore, in view of Minn et al. and Kuliopulos et al. do not explicitly teach a detectable moiety comprising a radioisotope.
Grigorios et al. teach the use of radioisotope conjugated to a peptide for diagnosis of breast cancer. Grigorios et al. teach the radioisotope is Gallium-67 and/or Gallium-68 (Ga-67/68) linked to a peptide via X1a = GGC (Abstract), reading on claims 28 and 49.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings (Cowan et al. in view of Gilmore, in view of Minn et al. and Kuliopulos et al.) with Grigorios’s Gallium-68 because (i) Cowan et al. in view of Gilmore, in view of Minn et al. and Kuliopulos et al. teach a peptide conjugate comprising GGC linked to a detectable moiety for diagnosis and (ii) Grigorios et al. teach the use of a radioisotope Ga-67/68 linked to a peptide via X1a = GGC as a detectable label. The combination would have reasonable expectation of success because the references teach a peptide covalently linked to a detectable moiety.
Applicant’s Arguments
Grigorios is cited only for teaching a radioisotope conjugated to a peptide but is not otherwise relevant to the claimed invention (Remarks, p11, C. Cowan in view of Gilmore, Minn, and Kuliopulos, further in view of Grigorios bridging to p12, para 1-2).
Response to Arguments
Applicant's arguments in Remarks filed 4/14/2022 have been fully considered but they are not persuasive because applicant narrowly interprets Grigorios’s teaching. Grigorios is a relevant prior art reference because (a) Grigorios et al. teach the use of radioisotope conjugated to a peptide for diagnosis of cancer (b) Grigorios et al. teach the radioisotope is Gallium-67 and/or Gallium-68 (Ga-67/68) linked to a peptide via X1a = GGC (Abstract), and (c) Cowan et al. teach a peptide conjugate comprising GGC linked to a detectable moiety for diagnosis [0034, 0054]. MPEP 2143(I)(A) states “Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results.” In the present case a combination of Grigorios’s radioisotope of Gallium-67 and/or Gallium-68 (Ga-67/68) linked to a peptide via X1a = GGC with Cowan’s peptide conjugate comprising GGC linked to a detectable moiety for diagnosis [0034, 0054] is obvious.

4.	Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cowan et al. in view of Gilmore, in view of Minn et al., in view of Kuliopulos et al. and in view of Grigorios et al. as applied to claims 1-2, 4, 19-26, 28, 30, 49, and further in view of Notni et al. (Chem. Eur. J. 2011, 17, 14718-14722, previously cited 1/14/2022).
Claim 48 is drawn to the detectable moiety is detectable by positron emission tomography (PET).
Cowan et al. in view of Gilmore, in view of Minn et al., in view of Kuliopulos et al. and in view of Grigorios et al. teach a diagnostic agent comprising a detectable moiety of Gallium-68 as applied to claims 1-2, 4, 19-26, 28, 30, and 49 above. 
Cowan et al. in view of Gilmore, in view of Minn et al., in view of Kuliopulos et al. and in view of Grigorios et al. do not explicitly teach Gallium-68 detectable by positron emission tomography (PET). 

    PNG
    media_image4.png
    259
    373
    media_image4.png
    Greyscale
Notni et al. teach the use of 68Ga-labeled peptides in tumor diagnostics. Notni et al. teach 68Ga-labeled tracers for positron emission tomography (PET) (p14718, col 1, para 1) and figure 3 (p14721) shown as follows, reading on the detectable moiety is detectable by positron emission tomography (PET) in claim 48.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings (Cowan et al. in view of Gilmore, in view of Minn et al., in view of Kuliopulos et al. and in view of Grigorios et al.) with Notni’s positron emission tomography (PET) because (i) Cowan et al. in view of Gilmore, in view of Minn et al., in view of Kuliopulos et al. and in view of Grigorios et al. teach a diagnostic agent comprising a detectable moiety of Gallium-68 (Grigorios’s abstract) and (ii) Notni et al. teach 68Ga-labeled tracers for detection by positron emission tomography (PET) (p14718, col 1, para 1). The combination would have reasonable expectation of success because both Grigorios et al. and Notni et al. teach Gallium-68 as a detectable moiety.
Applicant’s Arguments
Notni is cited only for teaching the use of 68Ga-labeled peptides in PET imaging and is not otherwise relevant to the claimed invention (Remarks, p12, D. Cowan in view of Gilmore, Minn, Kuliopulos, and Grigorios, further in view of Notni).
Response to Arguments
Applicant's arguments in Remarks filed 4/14/2022 have been fully considered but they are not persuasive because applicant narrowly interprets Notni’s teaching. Notni et al. is recited to show 68Ga-labeled tracers (taught by Grigorios et al.) is detected by positron emission tomography (PET) (p14718, col 1, para 1) known to one of ordinary skill in the art. Thus, Notni is a relevant prior art reference.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 10, 18-19, 21-23, 25-26, 28, 30, and 51-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 8-10, 12-13, 15-16, and 24 of U.S. Patent No. 9,789,209 B2 (the ‘209 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘209 patent anticipates this instant invention.
Claim 1 of the ‘209 patent disclosed a molecule as follows.

    PNG
    media_image5.png
    315
    476
    media_image5.png
    Greyscale








Claim 4 of the ‘209 patent disclosed Z comprising the instant peptide sequence of SEQ ID NO: 23 [SFLL(R/Q)NPNDKYEPFW]. Thus, claims 1 and 4 of the ‘209 patent are obvious to the instant claims 1-2 and 5.
Claim 2 of the ‘209 patent disclosed Z comprising a covalently linked water soluble polymer, satisfying the instant claim 10.
Claim 5 of the ‘209 patent disclosed one or more of X1a, X1b, A, or Z comprises a D-amino acid, satisfying the instant claim 18.
Claim 6 of the ‘209 patent disclosed X1a is present and comprises a nucleophilic moiety, satisfying the instant claim 19.
Claim 8 of the ‘209 patent disclosed the nucleophilic moiety of X1a or X1b comprises a thiol functional group, satisfying the instant claim 21.
Claim 9 of the ‘209 patent disclosed X1a or X1b comprises an amino acid residue comprising the nucleophilic moiety, satisfying the instant claim 22.
Claim 10 of the ‘209 patent disclosed the amino acid residue is a cysteine residue, satisfying the instant claim 23.
Claim 12 of the ‘209 patent disclosed X1a or X1b comprises a cargo moiety covalently attached to the nucleophilic moiety, satisfying the instant claim 25.
Claim 13 of the ‘209 patent disclosed the cargo moiety is a detectable moiety, satisfying the instant claim 26.
Claim 15 of the ‘209 patent disclosed the detectable moiety comprises a radioisotope, satisfying the instant claim 28.
Claim 16 of the ‘209 patent disclosed a composition comprising the molecule of claim 1 and a pharmaceutically acceptable carrier, satisfying the instant claim 30.
Claim 24 of the ‘209 patent disclosed Z comprising the amino acid sequence of SEQ ID NO: 19 (SFLLQDPNDQYEPFW), satisfying the instant claim 3.
Claim 1 of the ‘209 patent disclosed a membrane-interacting polypeptide A comprising SEQ ID NO: 2 (FVQWFSKFLGRIL) and Claim 24 of the ‘209 patent disclosed Z comprising SEQ ID NO: 19 (SFLLQDPNDQYEPFW), satisfying the instant claims 51-52.
Applicant Arguments
An eTerminal Disclaimer filed over U.S. Patent No. 9,789,209 and U.S. Patent No. 10,646,593 overcomes the ODP rejection (Remarks, p13, last two para).
Response to Arguments
Applicant's arguments in Remarks filed 4/14/2022 have been fully considered but they are not persuasive because no eTerminal Disclaimer can be found on the entire prosecution record.

2.	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 8-10, 12-13, 15-16, and 24 of U.S. Patent No. 9,789,209 B2 (the ‘209 patent) as applied to claims 1-3, 5, 10, 18-19, 21-23, 25-26, 28, 30 and further in view of Cowan et al. (WO 2013/109927 A2).
Claim 1 of the ‘209 patent disclosed a peptide conjugate comprising a membrane-interacting polypeptide of FVQWFSKFLGRLL (SEQ ID NO: 3) covalently linked to SFLL(R/Q) NPNDKYEPFW (SEQ ID NO: 23).
Claim 1 of the ‘209 patent does not explicitly a membrane-interacting polypeptide comprising SEQ ID NO: 2 (FVQWFSKFLGRIL).
Similarly, Cowan et al. teach the use of an antimicrobial peptide (AMP) for insertion and/or disruption of cytoplasmic membrane of pathogens and cells, reading on a membrane-interacting polypeptide [0006, 0008]. Cowan et al. teach AMP is FVQWFSKFLGRIL (SEQ ID NO: 3), reading on a membrane-interacting polypeptide comprising SEQ ID NO: 3. Cowan et al. further suggest the use of the metallodrugs as anti-cancer compound [00108] or a diagnostic agent [0034, 0040]. Cowan’s AMP of FVQWFSKFLGRIL is highly homologous and functionally equivalent to the instant SEQ ID NO: 3, one of ordinary skill in the art would have been suggested and/or motivated to use either the instant SEQ ID NO: 2 or 3 as a membrane-interacting polypeptide, satisfying the instant claim 4.
Applicant Arguments
An eTerminal Disclaimer filed over U.S. Patent No. 9,789,209 and U.S. Patent No. 10,646,593 overcomes the ODP rejection (Remarks, p13, last two para).
Response to Arguments
Applicant's arguments in Remarks filed 4/14/2022 have been fully considered but they are not persuasive because no eTerminal Disclaimer can be found on the entire prosecution record.
3.	Claims 48-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 8-10, 12-13, 15-16, and 24 of U.S. Patent No. 9,789,209 B2 (the ‘209 patent) as applied to claims 1-3, 5, 10, 18-19, 21-23, 25-26, 28, 30 and further in view of Notni et al. (Chem. Eur. J. 2011, 17, 14718 – 14722).
Claims 1 and 15 of the ‘209 patent disclosed the peptide conjugate comprising a detectable moiety of radioisotope.
Claims 1 and 15 of the ‘209 patent do not disclose a specific radioisotope as Gallium-68.

    PNG
    media_image4.png
    259
    373
    media_image4.png
    Greyscale
Notni et al. teach the use of 68Ga-labeled peptides in tumor diagnostics. Notni et al. teach 68Ga-labeled tracers for positron emission tomography (PET) (p14718, col 1, para 1) and figure 3 (p14721) shown as follows. Because both claim 15 of the ‘209 patent and Notni et al. disclosed the detectable moiety comprising a radioisotope, one of ordinary skill at the time the invention was made would have found it obvious to use Notni’s radioisotope 68Ga as a detectable moiety for tumor diagnostics by positron emission tomography (PET), satisfying the instant claims 48-49. 

Applicant Arguments
An eTerminal Disclaimer filed over U.S. Patent No. 9,789,209 and U.S. Patent No. 10,646,593 overcomes the ODP rejection (Remarks, p13, last two para).
Response to Arguments
Applicant's arguments in Remarks filed 4/14/2022 have been fully considered but they are not persuasive because no eTerminal Disclaimer can be found on the entire prosecution record.

4.	Claims 1-4, 10, 18-19, 21-23, 25-26, 28, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-10, 12-13, 15, and 17-18 of U.S. Patent No. 10,646,593 B2 (the ‘593 patent) in view of Cowan et al. (WO 2013/109927 A2).
Claim 1 of the ‘593 patent disclosed a peptide conjugate shown as follows:
Claim 4 of the ‘593 patent disclosed Z comprising the peptide sequence of SFLL(R/Q)NPNDKYEPFW (SEQ ID NO: 23).

    PNG
    media_image6.png
    532
    507
    media_image6.png
    Greyscale

Claim 1 or claim 4 does not specify a membrane-interacting polypeptide comprising SEQ ID NO: 2 (FVQWFSKFLGRIL).
Similarly, Cowan et al. teach the use of an antimicrobial peptide (AMP) for insertion and/or disruption of cytoplasmic membrane of pathogens and cells, reading on a membrane-interacting polypeptide [0006, 0008]. Cowan et al. teach AMP is FVQWFSKFLGRIL (SEQ ID NO: 3), reading on a membrane-interacting polypeptide comprising SEQ ID NO: 3. Cowan et al. further suggest the use of the metallodrugs as anti-cancer compound [00108] or a diagnostic agent [0034, 0040]. MPEP 2143 (I) states “(B) Simple substitution of one known element for another to obtain predictable results”. In the present case, it would be obvious to substitute a membrane-interacting polypeptide (SEQ ID NO: 14 of the ‘209 patent) with another membrane-interacting polypeptide of FVQWFSKFLGRIL (100% homology to this instant SEQ ID NO: 2) as taught by Cowan et al. Thus, claims 1 and 4 of the ‘593 patent in view of Cowan et al. is obvious to the instant claims 1-2 and 4.
Claim 3 of the ‘593 patent disclosed Z comprises a covalently linked water soluble polymer, satisfying the instant claim 10.
Claim 6 of the ‘593 patent disclosed one or more of X1a, X1b, A, or Z comprises a D-amino acid, satisfying the instant claim 18.
Claim 7 of the ‘593 patent disclosed X1a is present and comprises a nucleophilic moiety, satisfying the instant claim 19.
Claim 8 of the ‘593 patent disclosed the nucleophilic moiety of X1a or X1b comprises a thiol functional group, satisfying the instant claim 21.
Claim 9 of the ‘593 patent disclosed X1a or X1b comprises an amino acid residue comprising the nucleophilic moiety, satisfying the instant claim 22.
Claim 10 of the ‘593 patent disclosed the amino acid residue is a cysteine residue, satisfying the instant claim 23.
Claim 12 of the ‘593 patent disclosed X1a or X1b comprises a cargo moiety covalently attached to the nucleophilic moiety, satisfying the instant claim 25.
Claim 13 of the ‘593 patent disclosed the cargo moiety is a detectable moiety, satisfying the instant claim 26.
Claim 15 of the ‘593 patent disclosed the detectable moiety comprises a radioisotope, satisfying the instant claim 28.
Claim 17 of the ‘593 patent disclosed a composition comprising the molecule of claim 1 and a pharmaceutically acceptable carrier, satisfying the instant claim 30.
Claim 18 of the ‘593 patent disclosed Z comprises the amino acid sequence of SEQ ID NO: 19 (SFLLQDPNDQYEPFW), satisfying the instant claim 3.
Applicant Arguments
An eTerminal Disclaimer filed over U.S. Patent No. 9,789,209 and U.S. Patent No. 10,646,593 overcomes the ODP rejection (Remarks, p13, last two para).
Response to Arguments
Applicant's arguments in Remarks filed 4/14/2022 have been fully considered but they are not persuasive because no eTerminal Disclaimer can be found on the entire prosecution record.

5.	Claims 5 and 51-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-10, 12-13, 15, and 17-18 of U.S. Patent No. 10,646,593 B2 (the ‘593 patent) in view of Cowan et al. as applied to claims 1-4, 10, 18-19, 21-23, 25-26, 28, 30, and further in view of STN (2008).
The ‘593 patent in view of Cowan et al. disclosed a peptide conjugate comprising a membrane-interacting polypeptide comprising SEQ ID NO: 2 (FVQWFSKFLGRIL) covalently linked to Z moiety of SFLLODPNDOYEPFW (SEO ID NO: 19).
The ‘593 patent in view of Cowan et al. do not explicitly teach a membrane-interacting polypeptide comprising FVQWFSKFLGRLL.
STN teaches the amino acids of L and I are functionally similar amino acids, which can be substituted by each other to optimize bioactivity of a peptide shown as follows. Because STN teaches both amino acid L and I are functionally equivalent amino acid to optimize bioactivity of a peptide, one of ordinary skill would have found it obvious to substitute an amino acid I with L in Cowan’s peptide of FVQWFSKFLGRIL leading to the peptide of FVQWFSKFLGRLL (SEQ ID No: 3) in the instant claims 5 and 51-52.

    PNG
    media_image7.png
    274
    527
    media_image7.png
    Greyscale

Applicant Arguments
An eTerminal Disclaimer filed over U.S. Patent No. 9,789,209 and U.S. Patent No. 10,646,593 overcomes the ODP rejection (Remarks, p13, last two para).
Response to Arguments
Applicant's arguments in Remarks filed 4/14/2022 have been fully considered but they are not persuasive because no eTerminal Disclaimer can be found on the entire prosecution record.

Allowable Subject Matter
The rejections of claims reciting SEQ ID NO: 19 may be overcome by filing a terminal disclaimer.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
03-August-2022
/ARADHANA SASAN/Primary Examiner, Art Unit 1615